Citation Nr: 0420759	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-37 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous papilloma 
of the bilateral true vocal cords, status post-excision with 
residual hoarseness (claimed as removal of spots or ulcers of 
the voice box and voice problems) due to exposure to 
herbicides or on a direct basis.

2.  Entitlement to service connection for diverticulitis, 
status post surgical repair of ruptured diverticulum, 
including colostomy and colostomy takedown, due to exposure 
to herbicides or on a direct basis.

3.  Service connection for dental conditions for compensation 
and treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1966 to February 
1969.

This appeal is from a November 18, 2003, rating decision of 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied claims for compensation 
stated on the veteran's July 2002 application for 
compensation and August 2002 statement.

In his May 2003 notice of disagreement (NOD), the veteran 
unambiguously stated disagreement with the denial of two of 
the six issues adjudicated in the November 18, 2003, rating 
decision.  The veteran identified two hernia surgeries, major 
back surgery, and a cyst of the back, all of which he 
attributed to his service in Vietnam.  His August 2002 
statement, which gave rise to the herbicides claims in this 
case, mentioned throat and voice problems as well as the 
voice box surgery (papilloma excision).  For some reason, the 
November 2003 rating decision noted a medical finding of 
esophageal ulcer two years after the surgery and construed it 
as part of the veteran's claim rather than as a separate 
claim; the noted medical finding suggests a separate claim.  
Claims for service connection for hernia; post-operative back 
disorder, and cyst of the back are reasonably construed from 
the record.  They are referred to the RO for appropriate 
action.

The issues of service connection for squamous papilloma of 
the bilateral true vocal cords, status post-excision with 
residual hoarseness (claimed as removal of spots or ulcers of 
the voice box and voice problems) due to exposure to 
herbicides or on a direct basis; and of service connection 
for diverticulitis, status post surgical repair of ruptured 
diverticulum, including colostomy and colostomy takedown, due 
to exposure to herbicides or on a direct basis are addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran separated from service on February 10, 1969.

2.  The veteran did not sustain dental trauma in service.

3.  The veteran did not file a claim for dental treatment 
within one year following separation from service.

4.  The veteran seeks service connection for the purpose of 
compensation and treatment for the loss of replaceable teeth.


CONCLUSION OF LAW

1.  The veteran has noncompensable dental disabilities.  
38 U.S.C.A. § 1712(a)(1) (West 2002); 38 C.F.R. § 3.381(a) 
(2003).

2.  The veteran is not entitled to dental VA treatment.  
38 U.S.C.A. § 1712(a)(1); 38 C.F.R. § 17.161(b)(2)(i), (i)(B) 
(2003).

3.  The veteran seeks benefits not provided by law.  
38 U.S.C.A. § 1712 (West 2002 & Supp. 2004); 38 C.F.R. 
§§ 3.381, 4.150, Diagnostic Code 9913 Note (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The material facts in this case are not in dispute.  Service 
personnel records show the veteran entered service on October 
11, 1966, and separated from service on February 9, 1969.  
The veteran reported in his August 2002 statement that he had 
all of his upper and all but six of his lower teeth pulled in 
Vietnam, and that the Army gave him upper a complete upper 
denture and partial lower dentures.  Service dental records 
of December 1968 from Phu Thanh, Vietnam, Dental Clinic 
substantially corroborate the veteran's history.

The veteran has not alleged trauma, and his representative 
affirmatively stated in a May 2004 brief written statement 
that the veteran did not suffer dental trauma in service.  He 
veteran stated in August 2002 that pressure from the lower 
partial eventually broke two adjacent teeth.  Even if true, 
that is not material to the veteran's claim.

The veteran filed a claim for disability compensation for his 
dental conditions in July 2002.  His statement of October 
2002 averred that he requested VA "help" with his teeth in 
1974 or 1975.  There is no record of such a request.  Even if 
there were, it would be immaterial to his entitlement for 
benefits.

Governing regulation provides, "Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in § 17.161 of 
[chapter 1]."  38 C.F.R. § 3.181(a) (2003).

The veteran does not allege, and the record does not show, 
that he had in service or now has any dental condition other 
than "[t]reatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, [or] periodontal disease."  
Id.  The VA Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (2003), distinguishes between "replaceable missing teeth" 
and periodontal disease and teeth lost as a result of "loss 
of substance of body of maxilla or mandible; compensation is 
authorized only for teeth lost due to loss of the substance 
of the body of the maxilla or mandible.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 Note (2003).  See Simington v. West, 11 
Vet. App. 41, 44 (1998).  Consequently, in applying for 
disability compensation for his dental conditions, the 
veteran has applied for a benefit not provided by law.  Such 
a claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

A claim for service-connected compensation for a dental 
disorder is also considered to be a claim for VA outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 
(1993).  However, a veteran who separated from service in 
1969 was entitled to VA outpatient dental treatment only if 
(meeting all other requirements for entitlement, see 
38 U.S.C.A. § 1712(a)(1)(B) (West 2002); 38 C.F.R. § 3.381 
(2003)) he applied for treatment within one year after 
separation from service.  38 C.F.R. § 17.161(b)(2)(i)(B) 
(2003).  The veteran did not.  He has not asserted that he 
did.

The veteran's service records do not show that the Secretary 
of the Army informed him in writing at the time of his 
separation from the service of the rules for obtaining VA 
outpatient dental treatment.  See 38 U.S.C.A. § 1712(a)(2) 
(West 2002).  Although the United States Court of Appeals for 
Veterans Claims (previously United States Court of Veterans 
Appeals) (Court) ruled that failure to provide such notice 
tolled the time to apply for VA outpatient dental treatment, 
Mays, 5 Vet. App. 302, the Court subsequently distinguished 
Mays, ruling that the requirement of notice by the Secretary 
of the service department to the separating service member 
did not apply to veteran's who separated from the service 
before the 1981 enactment of that statute.  Woodson v. Brown, 
8 Vet. App. 352, 355 (1995) (distinguishing Mays v. Brown, 5 
Vet. App. 302 (1993).  Consequently, nothing in the law 
tolled the veteran's time to apply for VA outpatient dental 
treatment.

The veteran's application for outpatient dental treatment was 
too late, whether inferred from his July 2002 application for 
disability compensation, or even if his 1974 request for 
"help" with his teeth was an application for treatment.  , 
38 C.F.R. § 17.161(b)(2)(i)(B) (2003).  Consequently, he is 
not entitled to VA outpatient dental treatment.  His claim 
seeks a benefit not provided by law, and his claim must be 
denied.  Sabonis, 6 Vet. App. 426.

Finally, in this case, undisputed facts render the veteran 
ineligible for the claimed benefit, consequently VA was not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate the claim, 
or, under 38 U.S.C.A. § 5103A, to assist him to develop 
evidence to substantiate this claim, for which there is no 
legal basis.  VAOPGCPREC 5-2004.




ORDER

Service connection for dental conditions is denied.


REMAND

The veteran's representative gave notice in a written brief 
presentation of May 2004 that the veteran was in the process 
of obtaining medical examination and opinion pertinent to his 
claims for service connection for papilloma excision and 
repair of ruptured diverticulum due to herbicide exposure.  
It is unclear whether the examination is being provided by VA 
or privately obtained.  In his May 2003 NOD, the veteran 
requested "the Agent Orange exam."  The RO referred him to 
the VA Medical Center to schedule an Agent Orange protocol 
examination.  The representative indicated that the RO told 
the veteran that he must pursue an examination to obtain an 
opinion whether his claimed disabilities are related to 
herbicide exposure; the RO provided contact information for 
that purpose.

It is unclear whether the examination was done privately or 
by VA.  The only difference as regards VA's duty to assist is 
the specific actions the veteran must take to enable VA to 
obtain private versus VA medical records.  See 38 C.F.R. 
§ 3.169(c)(1), (2), (3) (2003).  Either way, VA must attempt 
to obtain the evidence.  Accordingly, the case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  Request the veteran to provide the 
information and, if required, 
authorization necessary for VA to obtain 
any physical examination reports or 
medical opinions available in connection 
with his claims for service connection 
for excision of papillomas and for repair 
of ruptured diverticulum, whether based 
on exposure to herbicides or on a direct 
basis.  Associate any information 
obtained with the claims file.

2.  Readjudicate as due to exposure to 
herbicides or on a direct basis the 
claims of entitlement to service 
connection for squamous papilloma of the 
bilateral true vocal cords, status post-
excision with residual hoarseness 
(claimed as removal of spots or ulcers of 
the voice box and voice problems), and 
for diverticulitis, status post surgical 
repair of ruptured diverticulum, 
including colostomy and colostomy 
takedown.  If either claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



